Citation Nr: 1424233	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-06 441A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2002 and March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

While the appeal was pending, the Veteran submitted additional evidence directly to the Board.  She also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of entitlement to a TDIU is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD and there is a reasonable basis for attributing such disability to her active military service.

2.  The Veteran's pre-existing left knee disability was likely worsened beyond its natural progression by her active military service.


CONCLUSIONS OF LAW

1.  The Veteran likely has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The Veteran's left knee arthritis is likely due to meniscectomy residuals that were aggravated by her active military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Acquired psychiatric disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience because these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the United States Court of Appeals for Veterans Claims (Court) has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

In this case, the Veteran asserts that she developed a psychiatric disorder to include PTSD that began during her military service.  Specifically, she asserts that she was sexually assaulted during boot camp and was subsequently assaulted and harassed in 1999 while stationed about the U.S.S. JOHN F. KENNEDY.  See the VA treatment records dated August 2009 and the Veteran's stressor statement dated November 2009.

The Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressors upon which she relies are related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressor.  See 38 C.F.R. § 3.304(f) (2013).

The Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and cases cited therein (holding that the Board has the duty to assess credibility and weight to be given to the evidence).  As a lay person, the Veteran is competent to provide evidence of observable events, including having been harassed and/or assaulted.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus becomes one of credibility.

The Veteran asserts that, during boot camp in 1995, she was sexually assaulted by a male superior while working third shift duty.  See the VA treatment record dated August 2009 and the Veteran's stressor statement dated in November 2009.  She contends that this male superior pushed her up against the wall with his hand over her mouth and touched her inappropriately, putting his hand down her pants.  Id.  The Veteran stated that she told a friend what happened and asked to change shifts so that she did not have to interact with this man again.  See the VA treatment record dated in August 2009.  She further reported that, in 1999 while she was stationed aboard the U.S.S. JOHN F. KENNEDY, she was targeted by an officer first class who threatened to tell her superiors that she was gay and ruin her military career if she did not "do things to him, like touch him and rub up against him."  Id.  The Veteran stated that this harassment continued for several months.  Id.

The record reflects that the Veteran served on active duty from July 1995 to April 2000.  Not surprisingly, there is nothing in her service personnel and treatment records that specifically documents sexual assault or harassment at any point during her military service.  However, it is undisputed that the Veteran repeatedly sought treatment for headaches during her military service as she is currently service-connected for migraine headaches.  See the rating decision dated May 2002.  Her service treatment records (STRs) indicate that she sought treatment for complaints of worsening headache symptomatology in February 1999; at which time, she reported that she had been under stress lately.  While describing the Veteran's headache symptomatology, the treatment provider reported that the Veteran "mopes around."  See the STR dated March 1999.  The Veteran again sought treatment for headache pain in April 1999 at which time the treatment provider noted that the Veteran asked if the provider could recommend her separation from the Navy.

The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. Ap. 393, 399 (1998).

Accordingly, the Board observes that the documented in-service complaints of stress and interest in leaving military service support the Veteran's contentions.  Thus, after reviewing all the evidence of record, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden, supra; see also Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  However, the Board nevertheless finds that the evidence is at least in equipoise.  Given the circumstantial evidence of record that tends to corroborate the reported assault, the Board finds that the in-service stressors identified by the Veteran have been verified.  See 38 C.F.R. § 3.304(f).

Moreover, the competent medical evidence of record supports the conclusion that the Veteran's currently diagnosed PTSD is related to her military service.  As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).

In support of her claim, the Veteran submitted a psychiatric evaluation report from Dr. M.L.C. who reviewed the Veteran's medical records, including her service records, and interviewed the Veteran.  He detailed the Veteran's in-service stressors and noted that "after returning to civilian life she had changed completely as described by not only [the Veteran], but by her family, friends, and acquaintances."  See the psychiatric evaluation by Dr. M.L.C. dated December 2013.  Dr. M.L.C. recognized that childhood sexual abuse was noted in the Veteran's VA treatment records.  See the VA treatment records dated August 2009.  However, this notation is incorrect, according to the Veteran, who stated that she had no clear memory of childhood sexual abuse.  Rather, she explained that she had reported this to the VA treatment provider "because she had vague recollections of an incident that occurred when she was a child."  Dr. M.L.C. noted that "[t]he true clarity from the Veteran comes from the specific sexual assault that occurred while she was in the U.S. military, and has nothing to do with her childhood or other aspects of her life prior to the military."  He further noted that the Veteran meets all of the DSM-IV criteria for PTSD due to military sexual trauma.  To this end, Dr. M.L.C. noted that the Veteran's failure to report her sexual assaults "is inconsistent with our understanding of how victims of sexual assault behave when faced with this kind of trauma."  Id.  He continued, "[i]t is quite clear from all the literature that victims of sexual assault, in this case compounded by coercion in the military, do not readily come forth to articulate their experience."  Id.  Dr. M.L.C. also clarified that, although the Veteran has been diagnosed with bipolar affective disorder, she does not meet the DSM-IV criteria for this disorder and rather, the majority of her symptoms are attributable to her primary diagnosis of PTSD due to military sexual trauma.  Dr. M.L.C. concluded by noting "[t]here is no indication [the Veteran] lacked credibility . . . She is able to give a consistent account of her military sexual assaults throughout her entire medical record and directly to me during the interview."  He further opined, "[m]y review of [the Veteran's] records and discussion with [the Veteran] indicate that it is more likely than not that [the Veteran's] current diagnosis of PTSD is a result of her in-service military sexual trauma."

The December 2013 psychiatric evaluation from Dr. M.L.C. appears to have been based upon interview of the Veteran, a review of the claims file, including the Veteran's contentions and service records, and thoughtful analysis of her entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the December 2013 from Dr. M.L.C. is consistent with the Veteran's VA treatment records which document a diagnosis of PTSD secondary to military sexual assault.  See, e.g., the VA treatment records dated August 2009.  There is no medical evidence of record that directly contradicts the December 2013 medical opinion.

Thus, the evidence is at least in equipoise that the Veteran's acquired psychiatric disorder of PTSD is related to her military service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that she currently has PTSD that is the result of an in-service personal assault.  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).

Left knee disability

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1111, 1113 (West 2002); 38 C.F.R. § 3.304(b) (2013).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this matter, there is substantial evidence that the Veteran sustained an injury to the left knee as a teenager.  Specifically, private treatment records dated in February 1992 (contained in the Veteran's STRs) show that she had arthroscopic surgery on a torn lateral meniscus in February 1992.  The June 1995 enlistment examination, including the report of medical history, documented this surgery as well as the Veteran's endorsement of a 'trick' or locked knee.  A June 1995 private evaluation performed at the time of the Veteran's military enlistment indicated that her left knee was stable "after a partial lateral meniscectomy."

Accordingly, the record demonstrates that the Veteran's left knee disability pre-existed her military service.  See 38 U.S.C.A. §§ 1111, 1111, 1113 (West 2002); 38 C.F.R. § 3.304(b) (2013).

As detailed above, a pre-existing injury will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  For the reasons stated below, the Board finds that the evidence shows that the Veteran's pre-existing left knee disability was aggravated by her military service.

Here, the Veteran's STRs dated in November 1998 noted that she had "generalized tenderness" of the left knee.  A March 1999 STR documented a "long history of left knee pain which increased with ladder well use."  It was further noted that the Veteran reported "several occasions of laxity and locking although physical examination does not reveal cause."  See the STR dated March 1999.  A contemporaneous x-ray documented a normal left knee.  An April 1999 STR documented the Veteran's report of continuing left knee pain; this record also indicated that she had a "[p]ast history of pain in September 1997 while on [U.S.S.] SIMON LAKE."  The April 1999 STR indicated a diagnosis of left knee overuse syndrome.  The January 2000 separation report of medical examination documented the Veteran's scar of the left knee "status-post surgery; mild joint line tenderness; chronic knee pain."  In the February 2000 separation report of medical history the examiner indicated that the Veteran suffered from occasional 'locking' of the left knee with intermittent, chronic left knee discomfort.

Post-service treatment records indicated that the Veteran had a left knee meniscus tear repair surgery in March 2001.  Radiological reports dated in April 2002 noted minor degenerative changes of the left knee.  VA treatment records dated in September 2007 and November 2007 document continuing diagnoses of arthralgia and degenerative joint disease (DJD).

A VA examination was performed in April 2002, which diagnosed the Veteran with DJD of the left knee.  The examiner noted the pre-service left knee injury and further documented the 2001 surgical repair of the lateral meniscus.  The examiner then concluded, "[t]herefore, it is my opinion that based on the medical records, history from the Veteran, and examination today, it is at least as likely as not that the subsequent lateral meniscus tear and the past trauma arthritis of the left knee is an aggravation of the pre-service injury."

The Board finds that the evidence of record shows that left knee disability was aggravated beyond its natural progression by the Veteran's military service.  Specifically, the Board finds the April 2002 VA medical opinion particularly probative as to the question of aggravation, as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  The rationale was substantial, thorough, and based on the overall record.  In short, the evidence described above tends to show that the Veteran's left knee disability increased in severity during service.  The record does not contain any specific finding that the increase in the Veteran's left knee disability was due to the natural progression of the disease or was a temporary or intermittent flare-up.  In other words, there is no clear and unmistakable evidence that the left knee disability was not aggravated.

Accordingly, the competent evidence of record demonstrates that the Veteran's left knee disability was permanently aggravated as a result of her active military service.  38 U.S.C.A. § 1153.  This conclusion is supported by the Veteran's STRs, lay statements, post-service treatment records, and the opinion of the April 2002 VA examiner.  The benefit sought on appeal is therefore granted.



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for left knee arthritis as a result of in-service aggravation of meniscectomy residuals is granted.


REMAND

In the decision above, the Board has granted service connection for PTSD and left knee arthritis.  As a result, the agency of original jurisdiction (AOJ) has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of service connection for these disabilities.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to consider the Veteran's TDIU claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim of entitlement to a TDIU in light of the grant of service connection for PTSD and a left knee disability.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran and her attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


